Citation Nr: 1144792	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to an increased initial rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  An October 2007 decision of the VA RO granted service connection for PTSD with an initial evaluation of 30 percent effective August 29, 2006.  A November 2008 decision of the VA RO denied service connection for hypertension.

The issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current hypertension disability and his service-connected diabetes mellitus, type 2 disability.


CONCLUSION OF LAW

Entitlement to service connection for hypertension is warranted.  38 U.S.C.A.        §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a hypertension disability has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

The Veteran claims that he is entitled to service connection for hypertension secondary to his service-connected diabetes mellitus, type 2.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first Wallin element, evidence of a current disability, the medical evidence of record indicates that the Veteran has received treatment for hypertension as early as 2002.  The first Wallin element, evidence of a current disability, is therefore met.

With respect to the second Wallin element, evidence of a service-connected disability, the Veteran is in receipt of a 20 percent evaluation for service-connected diabetes mellitus, type 2, effective August 29, 2006.  Accordingly, the second Wallin element, evidence of a service-connected disability, is met.

Regarding the third Wallin element, medical evidence of a nexus between a service-connected disability and the current disability, the Board first notes that it must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify.)  Accordingly, equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The evidence of record in the instant case contains a number of conflicting nexus opinions.  In March 2007, a VA examiner stated that it was less likely than not that the Veteran's hypertension was related to his diabetes mellitus, type 2 because the Veteran had unremarkable renal function and no proteinuria.  The examiner noted that hypertension secondary to diabetes mellitus, type 2 would be at least in part on the basis of abnormal renal function, and urinalysis would be notable for significant proteinuria.  Without such results, it was unlikely that the Veteran's hypertension was related to his diabetes mellitus, type 2.

Contrary to this opinion, a July 2007 letter from the Veteran's VA physician stated that the Veteran suffered from hypertension secondary to diabetes mellitus, type 2, and that the Veteran's hypertension was diagnosed sometime prior to 1999.  This opinion did not contain a supporting rationale.

In July 2008, the Veteran received an additional VA examination of his hypertension disability.  The examiner stated that the Veteran's hypertension was worsened and increased by his service-connected diabetes mellitus, type 2 disability because hypertension is a known complication of diabetes due to know micro- and macrovascular complications.

In September 2009, Dr. A.G.S. submitted an opinion critical of the negative nexus opinion offered by the March 2007 examiner.  Dr. A.G.S. stated that the Veteran was on established therapy at the time of his March 2007 examination that is known to be capable of reversing proteinuria.  The opinion of Dr. A.G.S. cited extensively to the medical literature in support of its contentions.

Given its citations to medical literature, the Board finds the September 2009 opinion of Dr. A.G.S. to be of great probative weight, and it therefore places relatively little weight on the negative nexus opinion offered by the March 2007 examiner.  The Board additionally assigns weight to the opinion of the July 2008 examiner stating that hypertension is a known complication of diabetes.  The Board finds, therefore, that the third Wallin element, a nexus between the Veteran's service-connected diabetes mellitus, type 2 disability and his current hypertension disability, is satisfied.

The Board concludes that service connection for a hypertension disability is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type 2, is granted.


REMAND

Additional development is required with respect to the Veteran's claim for service connection for PTSD.

In August 2011, the Veteran stated that he was in receipt of Social Security (SSA) disability payments, and he provided an October 2010 "Notice of Decision" from the SSA determining that his PTSD is disabling.  When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2011).  Although VA is not obligated to follow a determination made by SSA, these records are relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If such records cannot be located or if no such records exist, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


